In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated August 19, 1963, which denied after a hearing his application to vacate a judgment of the former County Court, Kings County, rendered December 16, 1960 after a jury trial, convicting him of 'burglary in the third degree, assault in the second degree and petit larceny, and imposing sentence. Order affirmed (People v. Kling, 19 A D 2d 750, affd. 14 N Y 2d 571). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.